 626DECISIONSOF NATIONALLABOR RELATIONS BOARDCongreso de Uniones Industriales de Puerto Rico(Rice Growers Association of California (P.R.)Inc.)andIsabelo Rosario.Case 24-CB-127029 April 1986DECISION AND ORDERBY MEMBERS DENNIS, BABSON, ANDSTEPHENSOn 26 September 1985 Administrative LawJudge Thomas R. Wilks issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief,and the General Counsel filed an an-swering brief.'The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andiThe General Counsel requests that we disregard certain of the Re-spondent's exceptions because, inter alia, they fail to set forth specificallythe questions of procedure, fact, law, or policy to which exceptions aretaken and fail to set forth with specificity the excepted-to portions of thejudge'sdecisionSec 102 46(b) of the National LaborRelations BoardRules and Regulations states thatany exception which does not complywith the requirements of that section "may be disregarded " We find thatthe Respondent's exceptionsare procedurally sufficientand that its briefadequatelydesignatesthe portions of the decisionthe Respondent claimsare erroneous SeeChurchill'sRestaurant,276 NLRB 775 fn 1 (1985),RiceGrowers Assn of California,224 NLRB 663 fn 1 (1976)2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsThe judge inadvertently labeled the "Unfair Labor Practices" sectionof his decisionsec IIinstead of sec IIIIn sec III, pars 2 and 3, of his decision, the judge misspelled thenames of twowitnessesThe correct names are Arturo Figueroa Diazand Pedro Rodriguez RosarioIn sec III, par 9, of his decision, the judgemisspelledMarciano Cas-tro's name Castro is the Employer's production supervisor, not its per-sonnelsupervisor as the judge foundIn sec III, par 10, of his decision, the judge found that Castro hadbeen advised that additional security guards would commence duty at theEmployer's plant on Saturday, 8 September 1984 The record shows thatCastro did not know that there would be additional guards on duty on 8SeptemberIn sec III,par 13, of his decision, the judge found that Rodriguez per-mittedGilbertoOquendo toremain onthe picket line after Oquendothrew a bottle at the Charging Party Rodriguez testified that he permit-ted Oquendo to remain on the picket line after Oquendo's first argumentwith Rosario on themorning of8 September, but he was not asked if heallowed Oquendoto remainafterOquendo threw the bottle Rodriguezadmitted that he allowed Oquendo to return when the picketingresumedon 10 September 1984In secIII, par13, of his decision, the judge inadvertently referred toRosario rather than Oquendo as having thrown a bottleIn secIII, par 17, of his decision, the judge inadvertently referred tothe "9 September incidentat the plant gate " The correct date is 8 Sep-tember 1984The foregoing inadvertent errors do not affect the results of our deci-sionconclusions and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Congreso de Uniones Industriales dePuerto Rico, its officers, agents, and representa-tives, shall take the action set forth in the Order asmodified.1.Substitute the following for section 1."1. Cease and desist from"(a) Interfering with employees of Rice GrowersAssociation of California (P.R.) Inc. in the exerciseof their right under Section 7 of the Act to refrainfrom strike or picketing activities by threatening toattack or by physically attacking employees whochoose to work during such activities."(b) In any like or related manner restraining orcoercing employees of Rice Growers Associationof California (P.R.) Inc. in the exercise of therights guaranteed them by Section 7 of the Act."2. Substitute the following for paragraph 2(a)."(a) Post at its office and at meeting halls usedby or frequented by its members and employees itrepresents at the Employer's plant in Guaynabo,Puerto Rico, copies of the attached notice marked"Appendix."2 Copies of the notice, reproduced inEnglish and Spanish on forms provided by the Re-gionalDirector for Region 24, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays thereafter in conspicuous places including allplaceswhere notices to members and employeesare customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any othermaterial."3.Substitute the attached notice for that of theadministrative law judge.3We shall modify the judge's recommended Order and issue a newnotice to correct certain inadvertent errorsAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.279 NLRB No. 88 CONGRESO UNIONES INDUSTRIALES (RICE GROWERS)627Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT, by threatened or actual physicalattack, interferewith your right to refrain fromstriking or picketing if you choose to work whilewe are engaged in a strike.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.CONGRESODEUNIONESINDUS-TRIALES DE PUERTO RicoAngel A. Valencia-Aponte,for the General Counsel.Nicolas Delgado Figueroa,of Santurce, Puerto Rico, forthe Respondent.DECISIONSTATEMENT OF THE CASETHOMAS R. WiLKS, Administrative Law Judge. Thetrial in this case was held before me in Hato Rey, PuertoRico, on 20 June 1985, pursuant to an unfair labor prac-tice charge filed by Isabelo Rosario, an individual, on 4February 1985, against Congreso de Uniones Industrialesde Puerto Rico (Respondent), and a complaint issued bythe Regional Director for Region 24 on 13 March 1985.At the trial all parties were given full opportunity to in-troduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally.Written briefs were sub-mitted on 9 August 1985.On the entire record and on my observation of the de-meanor of the witnesses and on consideration of thebriefs, I make the followingFINDINGS OF FACT1.JURISDICTIONRiceGrowers Association of California (P R.) Inc.(theEmployer) is, and has been at all times material, acorporation duly organized under, and existing by virtueof, the laws of the Commonwealth of Puerto Rico. At alltimesmaterial, the Employer has maintained an officeand place of business at Calle Central esq San Pablo, BoSabana, in the city of Guaynabo, and Commonwealth ofPuerto Rico (the plant), where it is, and has been at alltimes material, engaged in the manufacture, sale, and dis-tribution of rice and related products. During the pastyear,which period is representative of its annual oper-ations generally, the Employer, in the course and con-duct of its business, purchased and caused to be trans-ported and delivered to its plant rice and other goodsand materials valued in excess of $50,000, of whichgoods and materials valued in excess of $50,000 weretransported and delivered to its plant in interstate com-merce directly from points and places located outside theCommonwealth of Puerto Rico.It is admitted, and I find, that the Employer is, and hasbeen at all times material, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.iI.LABORORGANIZATIONIt is admitted,and Ifind, that theRespondent is, andhas been at all times material,a labororganization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA very simple, factually concise issue is the subject ofthis litigation. It is whether during the course of a strikeconducted by the Respondent, it was responsible for athreat to attack and a physical attack on employee Isa-belo Rosario Figueroa by a picket, Gilberto Oquendo,for the purpose of impeding that employee's attempt toenter the Employer's strike bound plant on 8 September1984.The Employer and the Respondent had maintained acollective-bargaining relationship for about 19 years andwere parties to a labor contract which expired in late1984.After failure of negotiations the Union decided on6 or 7 September 1984 to engage in a strike. Union Presi-dent Arturo Figueroa Diaz and the General Counsel'schief witness, Isabelo Rosario Figueroa (Rosario), testi-fied that the commencement date of the strike was to beMonday, 10 September. Rosario, at that time a union del-egate and steward, testified that the strike was to startafter the delivery to the plant, by barge, of a rice ship-ment. According to his testimony, Rosario and coworkerand union member Gilberto Oquendo had argued in theplant several weeks before the strike. In that argumentOquendo accused Rosario of not supporting the "move-ment" by not instituting a strike. Rosario responded thatthe laborers constitute the determining factor in theunion membership, and that when they decide to strike,there will be a strike. He told Oquendo to take his com-plaint to the union president, and he offered to defendhimself to the president. Rosario was not contradicted, asOquendo did not testify.Pedro Rodriguez Rosario (Rodriguez) testified withoutcontradiction that during the strike he was the union rep-resentative responsible for the control and direction ofpicketing at the Employer's plant. President Figueroatestified that he had instructed Rodriguez to meet withthe employees on 8 September at the plant gate to ex-plain to them the "rules of the game," i e., the manner ofpicketing. Rodriguez testified that he met with about 35employees at the plant gate at 5:30 a.m., Saturday, 8 Sep-tember.He did not see either Rosario or Oquendoamong the group. He testified that he also met withpolice officers at the same time. Rodriguez and thepolice agreed to certain conditions of picketing. Rodri-guez testified that he immediately explained these rulesto the employees, i.e., rules "about drinking, about beer, 628DECISIONSOF NATIONALLABOR RELATIONS BOARDaboutbottles,about [persons seeking ingress andegress]."He testified that as many as 20 police officerswere "out there all over the place."Rodriguez also explained the mannerwhereby twopickets would be allowed to solicit workers' cooperationwith the strike.The complaint alleges,and Respondent admits, that"since onor about September 8, 1984,and continuingthereafter untilDecember 11, 1984, Respondent com-menced,sanctioned and maintained a strike and picketingactivities against the Employer at the Employer's plant."Rodriguez testified that the strike and picketing com-menced on that Saturday From his entire testimony itappears that picketing was ongoingby 6-6:20 a.m.It is Rosario's uncontradicted testimony that Saturdaywas a workday and that he was scheduled to work thatday.Rosario testified further to the following events.About 6:30 a.m. on 8 September he drove to the plantgate in his van and was surprised to observe several per-sons gathered at the gate including Rodriguez,Oquendo,and employees Jesus Rivera and Alfredo Casanova. Ro-sario saw no police officers and no persons"walking infront of the gate."Rosario testified that he had "no idea"why Oquendo, Rodriguez, and the other two employeeswere present and he asked,"what was going on?"Oquendo greeted Rosario with a derogatory epithetand asked where he was going. Rosario responded thathe was going to work.Rosario had halted his van andgot out and walked toward the watchman at the closedgate.He asked the watchman to verify whether he wasnamed in alist of scheduled workers. The watchman pe-rused a list but remained silent.Rosario asked,"Hey, amIor am I not on the list?" Oquendo then engaged insome undisclosed movementwhich ledRosario to be-lieve that he wanted to attack him. Jesus Rivera insertedhimself between them.Rosario said,"Jesus,lethimalone, I'm not going to fight here with nobody, I camehere to defend your jobs, I don't want to have any prob-lems." Rosario again unsuccessfully attempted to get aresponse from the watchman and in frustration departed.Rodriguez had been about 15-20 feet away at the outsetof this encounter.As Rosario drove away, he shortly encountered Per-sonnel Chief Calderon and Production Supervisor Ma-ciano Castro who were approaching in separate vehiclesalthough both stopped to meet Rosario. Rosario talkedwith Calderon alone and revealed his problem of thenonresponsive watchman. Calderon verified to Rosariothat he was indeed listed to work. All three thereafterapproached the plant gate and entered individually. Cal-deron entered first and proceeded to a second gate.Castro testified that he entered after Calderon He tes-tified that he observed a group of persons of whom anundisclosed number were employees.He testified that itappeared to him that pickets were being organized, al-though he observed no police officers, nor placards. Hedid observe that extra guards hired by the Employerwere present to augment the sole watchman normallypresent.He had been advised by undisclosed persons thattheguardswere to commence duty that Saturday.Castro,amember of the Employer'sbargaining team,could not recall whether negotiations had been sched-uled for that date, or whether they had "broken" off.Based on his awareness of the state of negotiations whichwere close to deadlock, he suspected that the strike hadstartedwhen he saw the group at thegate.His vehiclewindows were closed and he did not hear the voices dis-tinctlyWhen Calderon entered through the open gate,no employee entered to go to work. When he stopped atthe gate, Castro saw Oquendo pick up and hold a bottlein one hand,and hold another indeterminate object inthe other hand. He drove in and parked.Rosario testified that after Calderon and Castro hadleft and as he was about to enter with his van, Oquendo,near the passenger side,called out to him with a repeat-ed epithet and asked, "[A]re you really going in there?"At that point, according to Rosario, Rodriguez hadmoved to the lamppost at the corner of the "parkingplace," and from a distance of about 7-8 feet he ob-served them. It is not clear on which side of the van hestood.However,SupervisorCastrotestifiedthatOquendo had been on the driver's side of the gate en-trance driveway with 10 other persons, and that he andJesus Rivera walked across the drive in front of his vehi-cle to position themselves in the driveway entrance onthe passenger side of incoming vehicles. Rosario re-sponded to Oquendo to "forget about it." Rosario pre-pared to move through the gate and, according to him,Oquendo threw the bottle he had been holding throughthe open front passenger window.Rosario was hit on theright side of his face. He saw Oquendo holding a rock.He asked why Oquendo had hit him. Oquendo repeatedthe epithet and made a motion to throw the rock. Ro-sario then drew out of his glove compartment a gun andpointed it at Oquendo. He told Oquendo that he wouldfire if he threw his rock. Oquendo froze in motion, andRosario drove past. As he drove in, Oquendo threw therock which hit the van roofSupervisor Castro testified that immediately thereafterwhen he parked, Rosario came to him with bottle inhand and stated, "[L]ook at the bottle Oquendo threw atme." Rosario displayed a bruise on the right side of hisface which was beginning to swell.Of all the other persons who witnessed this incident,only Picket Captain Rodriguez testified, as an adversewitness called by the General Counsel. He admitted thathe had observed Rosario's attempt to enter the plantabout 6.30 a.m. He admitted that he observed what ap-peared to be an argument between Rosario andOquendo. However, he testified that he then approachedthem and stated to Oquendo, "[W]e cannot interfere ifthey wanted togo in."He testified that he attempted un-successfully to convince the guard to open the gate forRosario, and told Rosario, "I'm sorry." As to Rosario'ssecond appearance at the gate Rodriguez admitted thatfrom 20 feet away he observed Oquendo throw a bottleatRosario during what appeared to be an argument. Ro-driguez permitted Oquendo to remain on the picket line,and did not question him about the incident. On cross-examinationhe testified:[T]heystopped,then the argument arose and [Ro-sario] took the gun out,the otherguy threw- CONGRESO UNIONES INDUSTRIALES (RICE GROWERS)threw the bottle and-you know, and that was itand they just opened the gate.Rodriguez testified thatOquendo had been drinkingwater from the bottle. The sequence of events as testifiedto by RodriguezsuggeststhatRosario pulled out andpointed his gun before Oquendo threw the bottle. But healso testified that after the bottle was thrown:So,Oquendo-the otherguyjust stood with hishands in there, he-he didn't dare use the gun, hejust took it up maybe, I don't know, for preventa-tivemeasures or . . . to just show off . . . but hedidn't use the gun, he just-then what he did, whenthey opened the gate, he just [proceeded into theplant]According to Rodriguez, the police were at the extremeopposite end of the picketing. This explains why Rosarioand Castro did not observe any other police officers. Ro-driguez' testimony regarding the sequence of bottlethrowing and gun pointing is not totally clear in his testi-mony In direct examination he acquiesced to a questionwhich suggested that the bottle throwing occurred first.Not only was Rosario's testimony clearer and more de-tailed, his testimony was more fluent, responsive, sponta-neous, and certain.Whereas Rodriguez' testimony wasmarked by hesitations and rendered in an uncertain de-meanor I credit Rosario concerning the confrontationwith OquendoRodriguez testified that after the bottle incident,Oquendo went to the area of picketingwherethe policeofficerswere stationed to make a formal complaintagainstRosario.The next day, the matter was placedbefore a court of law, presumablya criminalcourt, inconsequence of mutual charges, and the matter was re-solved on mutual agreement to withdraw the respectivecharges.By letter dated 10 September 1984, addressed to thegeneralmanager of the Employer, Union President Fi-gueroa announced the removal of Rosario as union dele-gateand steward and therefore without authorization tobargain on behalf of the Respondent. The strike contin-ued until December 1984 and Oquendo continued topicket.Oquendo was elected to replace Rosario as dele-gate and steward after the strike.President Figueroa testified that at a unionmeetingheld on 10 September he was informed of the incident of8 September and he was told that Oquendo approachedRosano and reproached him for hisfailure as a uniondelegate for not helping the employees and that Rosariohad drawn a gun prior to the bottle throwing. FigueroatestifiedIdecided to fire the General Delegate of the unionbecause I understood that the attitude that he hadassumed, by him as well as Oquendo, were not thebest, and to bringout a gun ata laborer'smeetingwas very dangerous to have a personrepresentingthe union when a strike started, when a strikewould start that would be very dangerous.So I decided to send him a letter [removing] himas a delegate629Respondent did not seek to reconcile the inconsistencyin the testimony of President Figueroa and Picket Cap-tain Rodriguezabout the start of picketing. If he did re-ceive a report of the 9 Septemberincidentat the plantgate,he most probably was aware that it did not occurat a laborer'smeetingbut rather that it occurred morethan an hour after themeeting accordingto the testimo-ny of Rodriguez who was not contradicted by any otherRespondent witness to the event. In view of Rosario'stestimony about the scheduling of the strike, I credit Fi-gueroa that indeed the original intention was to start thestrike on Monday. However, in view of the uncontra-dicted testimony of Rodriguez who was authorized toorganize,commence, and start the strike and picketing, Ifind that it did in fact commence about 6 a m. on 8 Sep-tember 1984 just prior to Rosario's arrival. Nothing inRosario's or Castro's testimony contradicts his testimonyon this point. Oquendo and Rivera were clearly the twopickets selected to solicit the cooperation of approachingemployees in the manner agreed between Rodriguez andthe police officers. Those officers were not seen by Ro-sario and Castro because they were not at the gate atthat particularmoment.Also there is some reference inRodriguez' testimony to their placement behind somesort of "screen." Much of the testimony of Castro andRosario about their observations corroborates Rodriguezabout theexistenceof a strike and picketing under Re-spondentagent'sauthority, control, and direction at thetime of the bottle throwing.Surely President Figueroa must have been informed bythe report he received on 10 September that in fact thestrikehad started on 8 September. In his testimonyquoted above he unwittingly admitted that the strike hadstarted but he quickly corrected himself by rephrasing"when a strike started" to "when a strike would start."At the veryleast he musthave been informed that theincident occurred after the employee meeting at the gate.A natural curiosity about why Oquendo, Rivera, andothers lingered at that gate would have most likelycaused him to discover that the strike and picketing hadcommenced In view of my factual findings, he must alsohave been advised that Rosario drew his gun after thebottlewas thrown. Yet, Oquendo was not reprimanded,nor was his conduct disavowed. Rather, it was Rosariowho was removed as union delegate and steward, andOquendo's poststrike election was accepted by Figueroa.Figueroa admitted that it was reported to him thatOquendo's conduct occurred in the context of Oquendo'sreproach to Rosario for his lack of support for the em-ployees,which in this context meant his refusal to sup-port the strike and picketing.Oquendo was permitted to continue picketing for theremainder of the 3-month strike. During that strike, ac-cording to Picket Captain Rodriguez,numerous "inci-dents" arose which necessitated his negotiations with theEmployer's guards, e.g., rock throwing and accusation ofnail scattering.He testified that charges of misconductwere made by both sides, including alleged brandishingof firearms. Rodriguez admitted, without further clarifi-cation, thatOquendo was subsequently "involved inmore than one incident of violence" and "accused" of 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDother "offenses." No other evidence of misconduct wasadduced.With respect to the lawfulness of Rosario's carrying agun on 8 September 1984. Respondent cites the WeaponsLaw of Puerto Rico, Law Number 17 of January 19,1951, 25 LPRA, section 1431, which purports to restrictthe transportation of firearms by "overseers,foremen, su-pervisors or any other person in charge or supervisingwork performed by laborers or agriculturalfarms,indus-trial or commercial establishments, or any other workingplace" during the time of performance of supervisoryduties except under certain conditions. Respondent con-tends that Rosario improperly carried the gun to work.However, there is no evidence that Rosario's duties on 8September were such as to fall within the definition ofthe statute.Moreover, the lawfulness of the gunposses-sion isnot relevant to the issues in thiscase,particularlyas the facts disclose that Rosario resorted to his gun onlyafterOquendo hit him with a bottle and was about tothrow a rock. For the purposes of this case, it is suffi-cient to find that Rosario did not provoke Oquendo.IV. ANALYSISI find that about 6 a.m. on 8 September 1984 Respond-ent commenced, sanctioned, and maintained a strike andpicketing activities against the Employer at the Employ-er's plant. Further, I find that pursuant to a manner ofpicketing agreed to between police officers and Respond-ent's agent and picket line captain, certain employeeswere selected to be stationed at the gates for purposes ofpicketing and soliciting strike cooperation from otheremployees seeking ingress. One of those pickets wasOquendo.It is settled law that a union is responsible for theknown but unrestrained actions of its designated pickets.Longshoremen ILWU (Sunset Line),79NLRB 1487(1948);Teamsters Local 327 (Coca-Cola Bottling),184NLRB 84 (1970). Even where a union instructs strikersnot to engage in acts of violence, it will be held culpableif it fails to fully and effectively repudiate such knownmisconduct.Lithographers Local 235 (HenryWurst),187NLRB 490 (1970).The picket captain in charge had observed an "argu-ment" during the first encounter A second picket insert-ed himself between Rosario and Oquendo. The picketcaptain observed enough to prompt him to cautionOquendo, but he did not take any further steps to re-strainOquendo despite the fact that in the second con-frontation Oquendo approached oncoming vehicles withboth a rock and a bottle in hand. Finally, Respondent, byitsdismissal of Rosario, its acquiescence in maintainingOquendo as a picket, and its not in any manner repudiat-ing his conduct, silently adopted and approved of thatviolence. Its final approbation of such conduct cameafter the strike with its acceptance of Oquendo as Rosar-io's replacement as a union delegate. Respondent musttherefore be held accountable for the violent conduct ofpicket Oquendo.Although Rosario may not initially have been fullyaware that the strike had officially started, the objectivereality is that an employee was violently prevented fromworking by a picket in full view of fellow workers, i.e.,other pickets and an employee who sat nearby in a vehi-cle.Whatever Rosario's own state of mind when first ap-proaching the gate, Respondent's conduct tended toimpact observing employees and thus tended to coercive-lyencourage their continued strike support. In anyevent, it is clear that from Rosario's own point of viewhe had deliberately chosen not to join Oquendo in theconcerted activity of refusing to perform services for theEmployer on 8 September. Thus, regardless of hisunawareness that the strike had officially started, hechose to engage in conduct protected by the act, i.e., re-fraining from concerted activities. That choice was ob-jectively impeded by violent coercion. Finally, as theGeneral Counsel points out, the test of unlawful coercionisnot subjective impact, but rather objective tendency.Longshoremen ILA Local 333 (ITO Corp.),267NLRB1320, 1321 (1983);Steelworkers Local 1397 (U.S. Steel),240 NLRB 848, 849 (1979).Accordingly, I find that by the conduct of its picketunder its direction and control on 8 September 1984 attheEmployer's plant gate Respondent threatened tophysically attack and did attack an employee in order toimpede access to his work.CONCLUSIONS OF LAWBy conduct found above, Respondentengaged inunfair labor practices affecting commerce within themeaningof the Act and violated Section 8(b)(1)(A) ofthe Act.THE REMEDYIn view of the seriousness of the picket line miscon-duct involved and Respondent's failure to publicly repu-diate such conduct, I recommend a remedial orderwhereby Respondent be ordered to cease and desisttherefrom and to take certain affirmative action toinform employees and members of their rights under theAct to refrain from strike or picketing activities.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, Congreso de Uniones Industriales dePuertoRico, its officers, agents, and representatives,shall1.Cease and desist from(a) Interfering with Rice Growers Association of Cali-fornia (P.R.) Inc. employees' rights under the Act to re-frain from strike or picketing activities by threatened oractual physical attack(b) In any like or related manner restraining or coerc-ing the employees of Rice Growers Association of Cali-fornia (P.R.) Inc in the exercise of their rights protectedby Section 7 of the Act.'If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrdershall, asprovided in Sec 102 48 of the Rules, be adopted by theBoardand allobjections to them shall be deemed waived for all pur-poses CONGRESO UNIONES INDUSTRIALES (RICE GROWERS)6312.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its office and meeting halls used by or fre-quented by its members and employers it represents atthe Employer's plant in Guaynabo, Puerto Rico, copiesof the attached notice marked "Appendix."2 Copies ofthe notice, reproduced in English and Spanish on formsprovided by the Regional Director for Region 24, afterbeing signed by the Respondent's authorized representa-2 If this Orderisenforced by a judgmentof a UnitedStates court ofappeals, thewords in thenotice reading"Posted byOrder of theNation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "Live, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers and employees are customarily posted.Reason-able steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(b) Sign and mail to the Regional Director copies ofthe aforementioned notice for posting at the premises ofthe Employer, Rice Growers Association of California(P.R.) Inc., if the Employer is willing.(c)Notify theRegional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.